Citation Nr: 0606008	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an ulcer disorder 
of the legs.

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for residuals of cuts 
on the arms.

6.  Entitlement to an increased evaluation for hidradenitis 
of the bilateral axilla, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, her spouse, and her son


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In August 2001, a hearing was held at the RO before a 
Veterans Law Judge (VLJ) who had been designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  That VLJ is no longer employed 
by the Board.  In November 2005 the veteran was offered the 
opportunity to have another hearing before an active VLJ.  In 
a December 2005 statement, the veteran requested a personal 
hearing before a traveling VLJ at the RO.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge in 
Montgomery, Alabama, in accordance with 
applicable law in the order that this 
request was received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


